Citation Nr: 1821838	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-26 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an eye disability, to include right eye retinal vasculitis or bilateral arcus senilis, as a result of exposure to ionization radiation.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for eye condition.   

The evidentiary record includes diagnoses for right eye retinal vasculitis and bilateral arcus senilis.  See August 2017 VA examination report.  Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

In June 2016, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.  The Board finds there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).


FINDING OF FACT

The preponderance of the competent and credible evidence weighs against finding that the Veteran's eye disability, diagnosed as right eye retinal vasculitis or bilateral arcus senilis, was incurred in or aggravated by service.





CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  
38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  Moreover, the Veteran has undergone adequate VA examination during the appeal period, the report of which is adequate to address the claim decided below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  
Therefore, the Board finds that further action is unnecessary under 38 U.S.C. 
§ 5103A and 38 C.F.R. § 3.159.

II.  Service Connection 

The Veteran claims that he incurred an eye disability as a result of radiation while he served in Wackenheim, Germany as a missile crewman.  See July 2014 VA Form 9.  Specifically, he believes that his "deteriorating eye conditions are directly related to his constant/eyes exposure to continued emmision [sic] of high dose radiation on a daily basic [sic] . . . without any protective eye gear/glasses."  Id.   

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1131.
 
Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

For diseases related to ionizing radiation, there are two additional methods by which service connection may be established: (1) presumptively for enumerated "diseases specific to radiation-exposed veterans" listed in 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d); and (2) directly with the aid of special development procedures for particular "radiogenic diseases" listed in 38 C.F.R. § 3.311.  

The first Shedden element is met.  The Veteran has been diagnosed with right eye retinal vasculitis and bilateral arcus senilis.  See August 2017 VA examination report.  However, as a predicate issue, the Veteran's eye disability is not listed as a disease presumptively entitled to service connection under 3.309(d) and the Veteran has not submitted any competent scientific or medical evidence showing the disease is a "radiogenic disease."  As a result, presumptive service connection under 38 C.F.R. § 3.309 and further development under 38 C.F.R. § 3.311 are not warranted.

Nevertheless, the Veteran contends he was exposed to ionizing radiation; his service treatment and military personnel records do not indicate or suggest such exposure.  However, even if he was exposed, a medical professional opined that it is less likely than not that the Veteran's eye conditions were incurred in or caused by the exposure to ionizing radiation during service.  See August 2017 VA examination.   As to the vasculitis, the examiner reasoned that it was most likely caused by sarcoidosis, which is not known to be caused by ionizing radiation.  As to the corneal arcus, the examiner stated that is a common finding, most commonly caused by hypercholesterolemia or normal aging.  Id.  Further, "radiation is not known to cause corneal arcus."  Id.  

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's eye disability is causally related to ionizing radiation cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's eye disability is not within the realm of knowledge of a non-expert, and concludes that his nexus opinion in this regard is not competent evidence and therefore not probative of whether his eye disability is attributable to his active duty service.  

Accordingly, the Board affords more probative weight to the opinion of the August 2017 VA examiner.  The examination was conducted by a health care professional and based on physical examination and review of the evidence in the claims file.  The opinion was supported by adequate rationale.  Therefore, the Board must deny the Veteran's claim of entitlement to service connection for an eye disability because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for an eye disability is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


